Citation Nr: 0933973	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. M. Ivory, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 
1952. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

In July 2008, the Veteran provided testimony at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is of record.

In August 2008 the Board denied the issue of entitlement to 
service connection for  posttraumatic stress disorder.  The 
Veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2009, the Court 
granted a joint motion to vacate the Board decision and 
remand it for readjudication accordance with the instructions 
in the joint motion. 

In consideration of the holding in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (a claim for benefits based on 
posttraumatic stress disorder encompassed benefits based on 
other psychiatric disabilities), the Board has labeled the 
issue as one for an acquired psychiatric disability, which 
will include any and all psychiatric diagnoses shown in the 
claims file, including posttraumatic stress disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In February 2009, the Court issued the Clemons decision.  In 
that case, the veteran had filed a claim for service 
connection for posttraumatic stress disorder.  The evidence 
of record showed the veteran had been diagnosed with 
psychiatric disabilities other than posttraumatic stress 
disorder.  VA, however, adjudicated only the claim for 
posttraumatic stress disorder and denied the claim, 
determining that the veteran did not have such disorder.  
When the Board considered the Clemons case, it refused to 
adjudicate service connection for other acquired psychiatric 
disabilities (non-posttraumatic stress disorder psychiatric 
disabilities), finding that the veteran had limited his claim 
to service connection for posttraumatic stress disorder.  The 
Court stated, "The December 2006 Board decision did not 
discuss the possibility of service connection for any other 
acquired psychiatric disorders."  Id. at page 4.  

The Court concluded this was error, noting that VA should 
have considered alternative current diagnoses within the 
scope of the filed claim.  Id. at pages 4-5.  The Court 
stated specifically, "The medical evidence submitted in 
support of the claim clearly raised the issue of the nature 
of the appellant's mental condition.  The medical evidence 
indicated diagnoses for an acquired psychiatric disorder, 
anxiety disorder (not otherwise specified) with 
[posttraumatic stress disorder] features [] and schizoid 
personality disorder.[]"  In noting that the Board erred in 
denying the claim for posttraumatic stress disorder only, it 
stated the following, in part:

It is generally the province of medical 
professionals to diagnose or label a 
mental condition, not the claimant.  The 
Board should not limit its consideration 
of the claim based on the appellant's 
belief that he suffered from PTSD, 
something he is not competent to render 
in the first place.  [Citations omitted.]  
Therefore, the Board did not err by 
failing to adjudicate a separate claim 
for an anxiety disorder and (or) schizoid 
disorder; rather, it erred when it failed 
to weigh and assess the nature of the 
current condition the appellant suffered 
when determining the breadth of the claim 
before it.

Id. at page 6.  

In the August 2008 Board decision, it denied a claim for 
service connection for posttraumatic stress disorder only, 
even though the record showed the Veteran had been diagnosed 
with other psychiatric disabilities (other than posttraumatic 
stress disorder).  

In the May 2009 Joint Motion, the Veteran and the Secretary 
of VA determined that the Board must reconsider the Veteran's 
claim, to include any and all psychiatric disabilities in 
compliance with the holding in Clemons.  Therefore, the Board 
finds that in compliance with both the May 2009 Joint Motion 
and the Clemons case, the case should be remanded to have the 
Veteran examined to determine the current nature and likely 
etiology of any acquired psychiatric disability.

The Board notes that it denied the claim for service 
connection for posttraumatic stress disorder based on the 
lack of evidence corroborating the Veteran's claimed in-
service stressors besides his own statements and the lack of 
evidence of a verifiable stressor.  If the Veteran provides 
more detailed information that would allow a stressor to be 
verified, such must be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for a VA examination by a 
qualified mental health professional, see 
VBA Fast Letter 06-03 (Mar. 15, 2006), to 
ascertain the nature and likely etiology 
of any and all acquired psychiatric 
disabilities.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on a full review of the case, the 
examiner is requested to enter 
psychiatric diagnoses in compliance with 
the DSM-IV and render an opinion as to 
whether any diagnosed psychiatric 
disorder is as likely as not (e.g., a 
50 percent or greater probability) 
related to the Veteran's military 
service.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.  

2.  If the Veteran provides sufficient 
evidence to verify his stressors, the 
RO/AMC should then undertake all indicated 
action with the U.S. Army and Joint 
Services Records Research Center.  

3.  After completing the requested 
actions, and any additional development 
deemed warranted, the issue on appeal 
should be reviewed in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with an appropriate 
Supplemental Statement of the Case.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.   The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

